           Case 1:19-cv-10509-GHW Document 22 Filed 01/22/21 USDC
                                                              PageSDNY
                                                                   1 of 1
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
UNITED STATES DISTRICT COURT                                                       DATE FILED: 1/22/21
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                                            1:19-cv-10509-GHW
                                                               :
                              -v-                              :
                                                               :           1:16-cr-00656-GHW-19
                                                               :
 LUIS CABAN,                                                   :                 ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On August 25, 2020, the Court extended the deadline for Mr. Caban to file his reply to the

Government’s opposition to his petition to November 20, 2020. Case No. 1:19-cv-10509-GHW,

Dkt. No. 19; Case No. 1:16-cr-00656-GHW-19, Dkt. No. 778. Because the Court had not received

Mr. Caban’s reply, on December 13, 202, the Court directed Mr. Caban to file his reply forthwith,

and in no event later than January 8, 2021. Case No. 1:19-cv-10509-GHW, Dkt. No. 21; Case No.

1:16-cr-00656-GHW-19, Dkt. No. 834. As of the date of this order, the Court has not received Mr.

Caban’s reply. Mr. Caban is directed to file his reply forthwith, and in no event later than February

19, 2021. If the Court does not receive Mr. Caban’s reply by that date, the Court will consider Mr.

Caban’s petition without the benefit of a reply from Mr. Caban.

         The Clerk of Court is directed to mail a copy of this order to Mr. Caban.

SO ORDERED.

Dated: January 22, 2021
                                                                   __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
